Citation Nr: 1533334	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  04-22 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for vertigo.
 
2.  Entitlement to service connection for right-sided brain damage.

3.  Entitlement to service connection for a lung disorder, to include asbestosis.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and the appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Senior Counsel


INTRODUCTION

The Veteran had active service from March 1944 to February 1946.  He died in July 2009, during the pendency of the appeal.  The appellant is his surviving spouse and the substituted party. The Veteran and the appellant provided testimony at a March 2008 videoconference hearing before the undersigned.  A transcript is associated with the claims folder.  

The Board denied the claims in April 2008.  The Veteran appealed that decision to the Veterans Claims Court.  In July 2009, the Court Clerk granted a Joint Motion for Remand (JMR); however, the Veteran had died several days before.  In October 2010, the Court granted the appellant's motion for substitution and the JMR, vacating the Board's April 2008 decision and remanding the matter.

In September 2011, the Board remanded the claims for additional development.  In addition to the above-listed issues, a claim of entitlement to service connection for an acquired psychiatric disorder was also before the Board and remanded in September 2011.  However, this claim was granted in full in a November 2014 rating decision, and that matter is therefore no longer in controversy.

The Board has separately listed the claim of entitlement to service connection for vertigo since it has been adjudicated as a part of the right-sided brain damage claim throughout the appeal, and the Board finds that it should be granted, as explained below.
 
In January 2015, the appellant requested a copy of the claims file along with a 60-day time period in which to respond.  An April 2015 letter shows that she was provided with a copy of the claims file.  Since more than 60 days has elapsed since that time, the Board may proceed with adjudication.  It is noted that no additional evidence or argument has been submitted.

The issue listed above with regard to asbestosis has been expanded to include any respiratory disorder, consistent with the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

The issues of entitlement to service connection for a lung disorder, to include asbestosis, and entitlement to service connection for right-sided brain damage are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Vertigo was caused by service-connected bilateral hearing loss.


CONCLUSION OF LAW

Vertigo is secondary to a service-connected disability.  38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contended that he had vertigo that was related to service.  He died during the pendency of this appeal, and the appellant has continued his claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).  In August 2002, the RO granted entitlement to service connection for hearing loss on the basis of the Veteran's reported exposure to blast noise in service.  

Prior to his death, the Veteran asserted that he sustained an in-service head injury when he was standing under a barrel and the gunners mate emptied both chambers of live ammunition, totalling about eight rounds.  He froze in that position and took full repercussion to the right side of his head.  He was about one foot from the blasts.  From that time, the right side of his head had given him problems.  He indicated that he did not report the injury because he knew he would have to stay in service longer.  

The Veteran was diagnosed with vertigo at the time of his death.  As such, he satisfied the requirement for a current diagnosis during the appeal period for this claim.  The only remaining question is whether the vertigo was related to service.  

Evidence tending to support the claim includes medical treatment records starting in August 1997 showing that the Veteran complained of a six-week history of dizziness.  This was documented on several occasions thereafter.  In a May 2003 written statement, Dr. S.M. indicated that he treated the Veteran for dizziness, vertigo, and falls.  He suffered ear and head trauma on the right side of his head during service.  Dr. M felt that his symptoms could have been caused from this.  In July 2004, the private physician indicated that vertigo was related to chronic hearing loss.  In addition, Dr. M stated in June 2005 that the Veteran's vertigo was probably associated with an old ear and head trauma suffered during service.

Evidence weighing against the claim includes a March 2012 VA opinion.  The reviewer noted that the record was silent regarding a brain injury or vertigo until an August 1997 clinic note reflected that the Veteran got a little dizzy when he had a fluttering feeling in his chest.  Following a review of the record, the examiner opined that vertigo was not caused by or related to the Veteran's head trauma during service.  The examiner noted that the service records were silent regarding vertigo.  

The reviewing physician indicated that the vertigo was most likely multifactorial, caused by and related to the diagnosed diffuse brain ischemic changes with periventricular white matter demyelination, old left basal ganglia infarct, right basal ganglia, and left temporal region infarct; nonservice-connected cardiovascular conditions, medications, natural age, orthostatic positional vertigo, and deconditioning.  The onset of dizziness correlated with the onset of new cardiac symptoms and a coronary artery bypass graft, which was more than 51 years after service.

While the Veteran did not allege that his vertigo and dizziness were secondary to his bilateral hearing loss, the Board finds that the record supports this conclusion.  As noted above, in two separate statements, Dr. M opined that the vertigo was related to the hearing loss and also related to the gun blast during service.  While the March 2012 VA opinion is negative, the opinions provided by Dr. M are relevant, probative, and supported by the evidence of record.  Therefore, the evidence is at least in equipoise with regard to whether vertigo was related to a service-connected disability.  On this basis, the appeal is granted.


ORDER

Service connection for vertigo, as secondary to bilateral hearing loss, is granted.


REMAND

The claims remaining on appeal must be remanded.  The claims were previously before the Board and remanded in September 2011.  While the additional development ordered in the remand was completed, the RO did not thereafter issue a Supplement Statement of the Case or otherwise readjudicate the issues.  This must be done.  

Accordingly, the case is REMANDED for the following action:

The appellant and her attorney should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


